Citation Nr: 0521854	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-26 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and D. W.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had certified active service from April 1974 to 
June 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
post-traumatic stress disorder (PTSD).  In February 2004, the 
Board remanded the veteran's claim to the RO for additional 
action.  

For the reasons and based addressed below, a 70 percent 
evaluation for the veteran's PTSD is GRANTED.  

The Department of Veterans Affairs (VA) clinical 
documentation of record may be reasonably construed as 
informal claims of entitlement to both an increased 
evaluation for the veteran's chronic obstructive pulmonary 
disease (COPD) and a total rating for compensation purposes 
based on individual unemployability.  38 C.F.R. § 3.157(b) 
(2004).  It appears that the RO has not had an opportunity to 
act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDING OF FACT

The veteran's PTSD has been shown to be productive of no more 
than occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood; an inability to establish and maintain 
effective relationships; and Global Assessment of Functioning 
scores of between 40 and 45.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for the veteran's 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 
(2004).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he served 
in the Republic of Vietnam.  The report of a May 1996 VA 
examination for compensation purposes states that the veteran 
was diagnosed with PTSD.  In June 1996, the RO established 
service connection for PTSD and assigned a 10 percent 
evaluation for that disability.  

A September 1996 VA hospital summary states that the veteran 
was admitted treatment of his PTSD symptoms.  A Global 
Assessment of Functioning (GAF) score of "about 40" was 
advanced.  In September 1996, the RO increased the evaluation 
of the veteran's PTSD from 10 to 30 percent.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2004).  A 30 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

An April 1996 VA hospital summary notes that the veteran was 
admitted on his complaints of depression, anxiety, feelings 
of impending doom, and a poor sleep pattern.  On mental 
status examination, the veteran was observed to be poorly 
groomed, but clean; alert; and oriented to times three.  He 
exhibited an extremely depressed mood; a flat to crying 
affect with a labile mood; intact memory; poor concentration; 
and no abnormal thought processes or suicidal or homicidal 
ideations.  The veteran was diagnosed PTSD with an acute 
exacerbation of symptoms.  A GAF score of "about 45" was 
advanced.  

A June 1996 psychological evaluation from Edwin V. Sperr, Ph. 
D., conveys that the veteran was diagnosed with PTSD, major 
depression, alcohol abuse in remission, and polysubstance 
abuse in remission.  Dr. Sperr commented that "the 
probability of [the veteran] obtaining and maintaining 
competitive employment at the present time is likely very 
poor."  

The September 1996 VA hospital summary states that the 
veteran was admitted due to his inability to sleep during the 
preceding two to three days.  The veteran was diagnosed with 
an exacerbation of his PTSD symptoms.  A Global Assessment of 
Functioning (GAF) score of "about 40" was advanced.  

VA hospital summaries dated in March 1997 and July 1997 note 
that the veteran was again admitted for treatment of his PTSD 
symptomatology.  Treating VA psychiatric personnel advanced 
GAF scores of "about 45."  

In a May 1997 written statement, the veteran related that he 
believed that his PTSD merited an evaluation in excess of 30 
percent.  He stated that: he experienced worsening 
flashbacks, anger, panic attacks, and social isolation; had 
not worked in over a year; and lived alone.  

At a September 2003 hearing before a VA hearing officer, the 
veteran testified that he experienced social isolation and 
had not worked for "a few years."  D.W., the veteran's 
neighbor, testified that the veteran was reclusive and had 
"an extreme problem with sleep" which caused him to be up 
for days at a time.  

At an October 2003 examination for compensation purposes 
examination conducted for the VA by Dinesh Doshi, M.D., the 
veteran conveyed that he experienced "all of the symptoms of 
PTSD."  He reported that he had not worked since 1996 due to 
his PTSD.  The veteran was diagnosed with chronic PTSD.  A 
GAF score of "around 60" was advanced.  

A March 2004 VA mental health clinic treatment record states 
that the veteran was observed to be appropriately clothed; 
oriented time four; and neither agitated nor confused.  On 
mental status examination, the veteran exhibited a euthymic 
mood, a somewhat constricted affect, somewhat pressured 
speech, fair insight and judgment, control of his impulses, 
and no delusions or suicidal or homicidal thoughts.  A GAF 
score of 40 was advanced.  

VA mental health clinic treatment records dated in May 2004 
and August 2004 state that treating VA psychiatric personnel 
again advanced GAF scores of 40.  A September 2004 VA mental 
health clinic treatment record reports that the veteran 
experienced chronic nightmares, intrusive thoughts, 
flashbacks, and social isolation.  The veteran was observed 
to be appropriately dressed; calm and cooperative; oriented 
times four; and not agitated or confused.  On mental status 
examination, the veteran exhibited a somber mood, a somewhat 
constricted affect, a grossly intact memory, fair insight and 
judgment, control of his impulses, and no delusions or 
suicidal or homicidal thoughts.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's PTSD has been consistently shown to be 
productive of severe social and industrial impairment with 
deficiencies in most areas such as work, family relations, 
and mood due to symptoms anxiety or depression affecting his 
ability to function independently; difficulty in adapting to 
stressful circumstances including work; and an inability to 
establish and maintain effective relationships.  The veteran 
has reported that he has not worked since 1996.  While Dr. 
Doshi advanced a GAF score of "around 60," treating VA 
psychiatric personnel have advanced multiple GAF scores of 
between 40 and 45 prior to and following Dr. Doshi's 
evaluation.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's PTSD merits assignment of at least a 70 percent 
evaluation under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In the absence of objective evidence 
of total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name, the Board concludes that a 70 
percent evaluation and no more is now warranted for the 
veteran's PTSD.  38 C.F.R. § 4.7 (2004).  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's claim, the Board observes that the RO issued 
VCAA notices to the veteran in September 2003 and April 2004 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  

The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The VA has obtained the veteran's VA clinical documentation.  
The veteran was afforded a hearing before a VA hearing 
officer.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Therefore, the Board finds that 
the VA has satisfied its duty to notify and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2205).  Therefore, the Board finds that appellate review 
of the veteran's claim of entitlement to an increased 
evaluation for his PTSD would not constitute prejudicial 
error.  


ORDER

A 70 percent evaluation for the veteran's PTSD is GRANTED 
subject to the laws and regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


